Exhibit 10.5

 

[Final]

 

PROVIDE COMMERCE, INC.

 

Provide Commerce, Inc. Value Plan

 

Section 1. Purpose. The purpose of the Plan is to provide financial incentives
and rewards to key executive and managerial employees of the Company and its
Subsidiaries. The Plan also provides a means to attract and retain the executive
and managerial talent needed to achieve the Company’s long-term growth and
profitability objectives.

 

Section 2. Definitions.

 

As used in this Plan, the following terms have the corresponding meanings:

 

“Account” means the unfunded, bookkeeping account maintained to record the
vested and unvested Appreciation Units awarded to each Participant under the
Plan.

 

“Additional Amount” means the additional 25% Unit Benefit amount described in
Section 7.2(c)(i) hereof.

 

“Adjusted Ending Unit Value” means, as of any Early Termination Date pursuant to
Section 7.2(c), the lesser of (x) the Unit Value on the most recent Valuation
Date before such Early Termination Date and (y) the Unit Value on the first
Valuation Date after such Early Termination Date; provided, however, that if
such an Early Termination Date occurs on a Valuation Date, the Adjusted Ending
Unit Value shall equal the Ending Unit Value.

 

“Adjusted Equity Value” means, as of any date, the arithmetic result of (w) the
Company Enterprise Value, less (x) Net Debt, less (y) the aggregate liquidation
preference of any Designated Preferred Stock, and less (z) the Liberty Capital
Return, in each case as of such date.

 

“Affiliate” of a Person means any other Person that, directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such Person.

 

“Aggregate Merger Consideration” means the aggregate amount of all Merger
Consideration, Option Consideration and Warrant Consideration (as such terms are
defined in the Merger Agreement) payable to holders of Company Common Stock,
Company Stock Options and Company Warrants (as such terms are defined in the
Merger Agreement) outstanding immediately prior to the Effective Date. The
Aggregate Merger Consideration shall also include, without limitation, the
Retention Amounts (as defined in the Retention Agreements) paid by Liberty Media
to the Escrow Agent (as defined in the Retention Agreements).

 

“Applicable Equity Percentage” means, as of any date, the percentage that
(x) Effective Date Equity bears to (y) Total Outstanding Equity on such date.
For the avoidance of doubt, as of the Effective Date, the Applicable Equity
Percentage shall equal 100%.



--------------------------------------------------------------------------------

“Appreciation Period” means, with respect to any Appreciation Units credited to
a Participant’s Account hereunder and vested and payable as provided herein, the
period beginning on the Grant Effective Date of such Appreciation Units and
ending (i) on the applicable Regular Maturity Date with respect to such
Appreciation Units, or (ii) in any of the circumstances described in
Section 7.2, on the applicable Early Termination Date with respect thereto.

 

“Appreciation Unit” means the right to receive, in accordance with the
provisions of the Plan, a payment based on the appreciation, if any, in the Unit
Value during the relevant Appreciation Period.

 

“Approved Employment Agreement” means, with respect to any Award granted
hereunder: (i) any Employment Agreement listed on Schedule 1 to this Plan, and
(ii) any other Employment Agreement specifically designated as such by Board
action taken after the Effective Date, to the extent that the Grant Agreement
with respect to such Award states that such Award is subject to the terms and
conditions of such Employment Agreement.

 

“Award” means the grant of a number of Appreciation Units which are allocated to
a Participant’s Account in accordance with the provisions of the Plan.

 

“Beginning Unit Value” shall be determined as follows:

 

(i) For any Appreciation Period beginning on the Effective Date, the Beginning
Unit Value shall be zero.

 

(ii) For any Appreciation Period beginning on a Grant Effective Date after the
Effective Date, the Beginning Unit Value shall equal the Unit Value as of the
most recent Valuation Date on or before such Grant Effective Date.

 

“Beneficiary” means any person designated in accordance with Section 13.1 to
receive the amount, if any, payable under the Plan in the event of the death of
a Participant.

 

“Board” means the Board of Directors of the Company.

 

“Cash” means, at any date, cash and cash equivalents (including short-term
investments) of the Company and its consolidated subsidiaries on such date, as
determined in accordance with GAAP.

 

“Cause” means any of the following with respect to a Participant: (i) a material
breach by the Participant of any Employment Agreement between the Company or any
of its Affiliates and the Participant, which breach Participant fails to remedy
within 45 days after receipt of notice of such breach; (ii) a breach of
Participant’s duty of loyalty to the Company, which breach Participant fails to
remedy within 45 days after receipt of notice of such breach;
(iii) Participant’s commission of any act of dishonesty or fraud with respect to
the Company; (iv) the commission by Participant of a felony or other act causing
material harm to the Company’s standing and reputation; or (v) Participant’s
willful failure to perform his or her duties as an Employee (other than as a
result of a Disability), which failure to perform Participant fails to remedy
within 45 days after receipt of notice thereof. However, if “Cause” is defined
in any Approved Employment Agreement between such Participant and the Company or
any of its

 

2



--------------------------------------------------------------------------------

Affiliates, then the definition of “Cause” provided in such Approved Employment
Agreement shall control for purposes of any Award granted to such Participant
hereunder.

 

“Certification” means the Certification and Acknowledgment Agreement in the form
annexed hereto as Attachment B.

 

“Change in Control” means (i) the merger, consolidation or reorganization of the
Company with any other company (or the issuance by the Company of its voting
securities as consideration in a merger, consolidation or reorganization of a
Subsidiary with any other company), other than any merger, consolidation or
reorganization immediately following the effectiveness of which any combination
of Liberty Media, its Affiliates and Designated Persons (as defined below) shall
be the beneficial owners (as determined pursuant to Rule 13d-3 and Rule 13d-5
under the Exchange Act and any successor regulation) of, in the aggregate, at
least 50% of the combined voting power of the outstanding voting securities of
the Company or other entity surviving such merger, consolidation or
reorganization; (ii) the approval by the shareholders of the Company of a plan
of complete liquidation of the Company or the sale or disposition by the Company
of all or substantially all of the Company’s assets, other than any such sale or
disposition to an entity at least 50% of the combined voting power of the voting
securities of which is, in the aggregate, beneficially owned immediately after
the sale or disposition by any combination of Liberty Media, its Affiliates and
Designated Persons; or (iii) any sale, transfer or issuance of voting securities
of the Company (including any series of related transactions) as a result of
which Liberty Media, its Affiliates and Designated Persons shall cease to be the
beneficial owners of, in the aggregate, at least 50% of the voting power of the
voting securities of the Company. For purposes of this definition, “Designated
Persons” means (A) the Chairman of the Board of Liberty Media on the Effective
Date, (B) the Chief Executive Officer of Liberty Media on the Effective Date,
(C) each of the members of the board of directors of Liberty Media on the
Effective Date, and (D) the respective spouses, descendants, descendants of
spouses and spouses of descendants, estates and heirs of any of the Designated
Persons referred to in clauses (A), (B) and (C) above and any trust or other
investment vehicle for the benefit of any Designated Person. For the avoidance
of doubt, in the case of any event described in Section 9, the provisions of
Section 9 shall be applied first before determining whether such event or any
subsequent event constitutes a Change in Control within the meaning of this
definition.

 

“Committee” means a committee appointed by the Board to administer the Plan, the
members of which committee shall serve thereon at the pleasure of the Board.

 

“Company” means Provide Commerce, Inc., a Delaware corporation, subject to the
terms of Section 9.1 of this Plan

 

“Company Enterprise Value” means, as of any date, the assumed total market
capitalization of the Company on such date, as determined by appraisal pursuant
to Section 6.2, assuming that the Company were a stand-alone, publicly-traded
company with no outstanding indebtedness and a well-distributed shareholding in
a liquid market with adequate public information. For the avoidance of doubt, in
determining the Company Enterprise Value, the Qualified Appraiser will be
instructed to disregard any liability of the Company to Participants under this
Plan and the Appreciation Units granted hereunder and any Cash on hand.

 

3



--------------------------------------------------------------------------------

“Competitor” means any entity that (x) markets or sells perishable goods over
the Internet or by other interactive electronic means, whether now existing or
hereafter invented (including without limitation sales by television where a
customer is encouraged to make a reasonably contemporaneous purchase using the
Internet, telephone, return path of an interactive television system or other
electronic means), or (y) develops, maintains, or supports websites or other
interactive or e-commerce marketplaces involved in such activities, or (z) is
otherwise in competition with one or more of the businesses of the Company and
its Affiliates as determined by the Committee in its sole discretion from time
to time.

 

“Control” (including as used in other forms of that term), means possession of
the power to direct or cause the direction of the management and policies of
another Person, whether through the ownership of voting securities, by contract
or otherwise.

 

“Corporate Transaction” means any of the following transactions to which the
Company is a party:

 

(a) any consolidation, merger or business combination involving the Company, or
binding share exchange involving the stockholders of the Company, pursuant to
which issued and outstanding equity securities of the Company possessing more
than 50% of the total combined voting power of the then issued and outstanding
equity securities of the Company would be transferred in exchange for, changed
into, converted into or otherwise exchanged for cash, equity securities,
indebtedness or other property of another Person (the “Purchaser” in connection
with such Corporate Transaction) and Liberty Media, its Affiliates and
Designated Persons will not beneficially own immediately after the transaction
issued and outstanding equity securities of the Purchaser possessing 50% or more
of the total combined voting power of the issued and outstanding equity
securities of the Purchaser; or

 

(b) any sale or conveyance of the assets of the Company as an entirety or
substantially as an entirety to another Person (the “Purchaser” in connection
with such Corporate Transaction); or

 

(c) the liquidation or dissolution of the Company, or any sale or conveyance of
all or substantially all the assets of the Company other than a sale or
conveyance as described in clause (b) of this definition.

 

“Designated Preferred Stock” means (i) any outstanding shares of capital stock
of the Company ranking senior to the common stock of the Company with respect to
rights on liquidation, dissolution and winding-up, and that are not directly or
indirectly convertible into, or exercisable or exchangeable for, common stock of
the Company, other than (ii) any such outstanding shares of capital stock, the
proceeds of which were paid or transferred to Liberty Media in a Disqualifying
Distribution.

 

“Disability” and “Disabled” means a condition under which a Participant (1) is
unable to engage in any substantial gainful activity by reason of any medically
determined physical or mental impairment that can be expected to result in death
or can be expected to last for a continuous period of not less than 12 months,
or (2) is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be

 

4



--------------------------------------------------------------------------------

expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health policy covering employees of the Company, or such other
definition as may be prescribed by Section 409A.

 

“Disqualifying Distribution” means (i) any dividend or distribution to Liberty
Media paid on or in respect of the common stock of the Company (other than any
such dividend or distribution paid in shares of any class or series of common
stock of the Company) or (ii) any other transfers or payments to Liberty Media
without consideration, as a return of capital or otherwise, other than any such
dividends, distributions, transfers or payments to the extent that the aggregate
amount thereof does not exceed the aggregate amount of Unlevered Free Cash Flow
applied to reduce the Liberty Capital Return in accordance with clause (c)(ii)
of the definition of such term. For the avoidance of doubt, (x) any transfers or
payments to Liberty Media pursuant to the Tax Liability Allocation and
Indemnification Agreement between the Company and Liberty Media, as amended from
time to time, and (y) any transfers or payments to Liberty Media in respect of
allocations and other reimbursable expenses incurred by Liberty Media on the
Company’s behalf, shall not constitute Disqualifying Distributions.

 

“Early Termination Date” means a date determined in accordance with Section 7.3
hereof.

 

“Effective Date” means the effective date of the Merger.

 

“Effective Date Equity” means (a) the product of 1.25 times the number of shares
of common stock of the Company outstanding on the Effective Date, determined
immediately following the effectiveness of the Merger, as such number of shares
shall be adjusted from time to time as a result of any stock dividend, stock
split, reverse stock split, reclassification, recapitalization, merger,
reorganization or other similar action affecting such outstanding shares, less
(b) the number of shares repurchased or redeemed by the Company for value after
the Effective Date.

 

“Eligible Part-Time Employee” means an Employee whose regular work schedule
(excluding vacation and sick days to which such employee is entitled under
then-applicable Company policy and excluding overtime and any other
non-regularly scheduled work) is at least 20 hours per week but less than 40
hours per week.

 

“Employee” means an active and regular employee of the Company or of any
Subsidiary who is not classified as a temporary, seasonal, leased, contingent
and/or contracted worker. For purposes of the Plan and this definition of
“Employee,” a “regular employee” of the Company or of any Subsidiary shall mean
a full-time or part-time employee of the Company or any Subsidiary who: (i) is
classified by the Company or any Subsidiary as eligible to receive health or
welfare benefits from the Company or any Subsidiary and (ii) is issued an IRS
Form W-2 by the Company or any Subsidiary for tax reporting purposes.
Notwithstanding anything in the Plan to the contrary, an “Employee” shall not
include any individual (i) who is classified as an independent contractor by the
Company or any Subsidiary, (ii) who is provided compensation by or through an
employee leasing or staffing company or other third-party agency or
organization, (iii) whose compensation from the Company or any Subsidiary is not
subject to tax

 

5



--------------------------------------------------------------------------------

withholding or does not provide a basis upon which employer contributions may be
made by the Company or any Subsidiary to an employee benefit plan, or (iv) who
is classified by the Company or any Subsidiary as a leased employee or
contingent worker, in each case during the period the individual is so described
in one or more of clauses (i) through (iv) even if such individual is later
retroactively reclassified as a common-law employee of the Company or of any
Subsidiary during all or any portion of such period pursuant to applicable law
or otherwise.

 

“Employment Agreement” means, with respect to any Participant, any agreement to
which such Participant and the Company or any Subsidiary is a party, relating to
the employment or compensation of such Participant, including without limitation
any such agreement relating to a covenant not to compete with the Company,
non-disclosure of confidential or proprietary information of the company, the
ownership or assignment of inventions and/or other intellectual property, or
similar matters.

 

“Ending Unit Value” means, for any Appreciation Period, the Unit Value as of the
most recent Valuation Date on or before the date that such Appreciation Period
ends.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exclusive Consulting Arrangement” means an arrangement substantially as
provided for in Sections 7.2(c)(ii)(x) and 7.2(c)(vi) hereof.

 

“Full-Time Employee” means an Employee whose regular work schedule (excluding
vacation and sick days to which such employee is entitled under then-applicable
Company policy and excluding overtime and any other non-regularly scheduled
work) is at least 40 hours per week.

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

 

“General Liability Release” means the General Release in the form annexed hereto
as Attachment A.

 

“Good Reason” means, with respect to any Participant that is a Full-Time
Employee or Eligible Part-Time Employee, the occurrence of any of the following
after the Effective Date without the written consent of such Participant: (i) a
material diminution in the position, duties, responsibilities, title or office
of such Participant, (ii) a reduction by the Company of the salary, or a
material reduction by the Company of the benefits or any other form of
remuneration to which such Participant is entitled, or a material change in the
basis upon which such Participant’s salary, benefits or other form of
remuneration payable by the Company is determined, or (iii) a relocation of such
Participant’s position to another location 50 miles or more from the current
location of such position or, in the case of such an event following a Change in
Control, the location of such position immediately prior to such Change in
Control; in each case, other than any such change or occurrence provided for or
contemplated in the Merger Agreement or in any Employment Agreement to which
such Participant is a party. However, if “Good Reason” or a similar concept is
defined in any Approved Employment Agreement between such Participant and the
Company or any of its Affiliates, then such definition shall control for
purposes of any Award granted to such Participant.

 

6



--------------------------------------------------------------------------------

“Grant Agreement” is defined in Section 27.

 

“Grant Effective Date” means the date on which a grant of Appreciation Units is
made to a Participant, or such other date (which may, without limitation, be the
date on which a Participant first becomes eligible for an Award hereunder) on
which the Board shall determine that a grant of Appreciation Units to a
Participant is to be effective. It is contemplated (x) that the grant of
Appreciation Units hereunder to Participants who are Full-Time Employees or
Eligible Part-Time Employees of the Company on the Effective Date, shall have a
Grant Effective Date on and as of the Effective Date, and (y) that any grant of
Appreciation Units hereunder to Participants who are hired by the Company as
Full-Time Employees or Eligible Part-Time Employees following the Effective
Date, shall have an initial Grant Effective Date on and as of the April 1 that
follows the applicable Participant’s start-date. Notwithstanding anything in the
foregoing to the contrary, a given Grant Effective Date is a function of Plan
administration subject to the discretion of the Board at the time of grant.

 

“Indebtedness” means, with respect to the Company and its consolidated
subsidiaries, (i) all indebtedness for borrowed money, (ii) all obligations
evidenced by notes, bonds, debentures or other similar instruments, (iii) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to acquired property and (iv) all obligations
as lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, in each case for the Company and its consolidated
subsidiaries on a consolidated basis.

 

“Liberty Capital Return” means an amount determined as follows:

 

(a) At the Effective Date, the Company shall establish an unfunded bookkeeping
account, which shall be used to record Liberty Media’s capital investment in the
Company in respect of the Aggregate Merger Consideration, plus an 8% cumulative
return, reduced by Unlevered Free Cash Flow.

 

(b) At the Effective Date, this unfunded bookkeeping account will equal the
Aggregate Merger Consideration.

 

(c) At the end of each fiscal year of the Company ending after the Effective
Date, for such fiscal year (and, with respect to any Valuation Date that occurs
after the Company’s most recent fiscal year-end, at such Valuation Date, for the
portion of the Company’s current fiscal year ending on such Valuation Date),
such unfunded bookkeeping account shall be (i) increased by an amount equal to
an 8% annual return on the opening balance in the account at the beginning of
such period, calculated on the basis of the actual number of days elapsed in
such period over a year of 365 days and (ii) decreased by an amount equal to
Unlevered Free Cash Flow for such fiscal year (or portion thereof). In the case
of the first fiscal year of the Company ending after the Effective Date, such
fiscal year shall be deemed to have begun on the Effective Date, for all
purposes of this definition.

 

(d) If any portion of the Retention Amounts (as defined in the Retention
Agreements) is indefeasibly re-paid to Liberty Media after the Effective Date
pursuant to the

 

7



--------------------------------------------------------------------------------

Retention Agreements, such unfunded bookkeeping account shall be reduced by that
portion of the Retention Amounts actually so received by Liberty Media, as of
the date so received.

 

(e) The balance in such unfunded bookkeeping account as of any fiscal year-end
of the Company or other Valuation Date shall be the Liberty Capital Return of
the Company as of such date, for all purposes of this Plan.

 

“Liberty Media” means Liberty Media Corporation, a Delaware corporation, subject
to the terms of Section 9.2 of this Plan.

 

“Maximum Unit Number” means 2,400,000.

 

“Merger” means the merger of Merger Sub with and into the Company, with the
Company as the surviving corporation, pursuant to the Merger Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of
December 4, 2005, among the Company, Liberty Media and Merger Sub.

 

“Merger Sub” means Barefoot Acquisition, Inc., a Delaware corporation and
indirect wholly owned subsidiary of Liberty Media.

 

“Net Debt” means, with respect to the Company and its consolidated subsidiaries
as at any date, the arithmetic result (which may be a positive or negative
number, or zero) equal to (i) the aggregate principal amount of, and accrued
interest, penalties and premium with respect to, all Indebtedness of the Company
and its consolidated subsidiaries on such date (other than (x) any Indebtedness
of the Company to Liberty Media incurred to fund any portion of the Aggregate
Merger Consideration or (y) any Indebtedness of the Company, the proceeds of
which were paid or transferred to Liberty Media in a Disqualifying
Distribution), minus (ii) the amount of cash and cash equivalents (including
short-term investments) on the consolidated balance sheet of the Company and its
consolidated subsidiaries on such date, determined in accordance with GAAP.

 

“Non-Eligible Employee” means any Employee who is not either a Full-Time
Employee or an Eligible Part-Time Employee.

 

“Participant” means an Employee who is selected to participate in the Plan as
provided in Section 3.2.

 

“Participant Representative” means the representative appointed from time to
time by the holders of a majority of the outstanding Appreciation Units under
the Plan.

 

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity.

 

“Plan” means this Provide Commerce, Inc. Value Plan, as the same may hereafter
be amended from time to time.

 

8



--------------------------------------------------------------------------------

“Public Offering” means the occurrence of any of the foregoing: (i) any offering
of shares of common stock of the Company that is registered or required to be
registered under the Securities Act (other than pursuant to a registration
statement on Form S-8 or any successor form), (ii) any spin-off, split-off or
other transaction affecting shares of common stock of the Company if, after
giving effect to such spin-off, split-off or other transaction any series of
common stock of the Company is registered or required to be registered under
Section 12(b) or 12(g) of the Exchange Act, or (iii) any other transaction or
event following which any series of common stock of the Company is registered or
required to be registered, or (in one or a series of transactions) is converted
into or exchanged for securities of a class (or securities that are convertible
into or exchangeable for securities of a class) that is registered or required
to be registered, under Section 12(b) or 12(g) of the Exchange Act; provided,
that in each case the shares of common stock so registered are listed for
trading on a national securities exchange or admitted for quotation on the
National Market tier of The Nasdaq Stock Market.

 

“Purchaser” is defined in the definition of Corporate Transaction, above.

 

“Qualified Appraiser” is defined in Section 6.2(a).

 

“Regular Maturity Date” is defined in Section 6.1 hereof.

 

“Retention Agreements” means each of (i) the Retention Agreement by and among
William Strauss, the Company and Parent and (ii) the Retention Agreement by and
among Abraham Wijnperle, the Company and Parent, each executed contemporaneously
with the Merger Agreement.

 

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as it
may be amended from time to time, and the Treasury regulations and other
guidance issued thereunder.

 

“Securities Act” is defined in Section 8.2(c).

 

“Separation From Service” (and variations on the form of such term) means a
separation from service with the Company within the meaning of Section 409A.

 

“Subsidiary” means (i) any corporation, limited liability company, partnership
or other entity a majority of the voting power of which is owned, directly or
indirectly, by the Company and (ii) any other entity in which the Company
directly or indirectly holds an interest and that is designated by the
shareholders of the Company or their as eligible to have its employees
participate in the Plan.

 

“Total Outstanding Equity” means, as of any date, (x) the number of shares of
common stock of the Company outstanding on such date plus (y) the product of
0.25 times the number of shares of common stock of the Company outstanding on
the Effective Date, determined immediately following the effectiveness of the
Merger (as such latter number of shares of common stock shall be adjusted from
time to time as a result of any stock dividend, stock split, reverse stock
split, reclassification, recapitalization, merger, reorganization or other
similar action affecting such outstanding shares), plus (z) the number of shares
of common stock of the Company issuable upon the conversion, exercise or
exchange of any outstanding securities

 

9



--------------------------------------------------------------------------------

of the Company convertible into, or exercisable or exchangeable for, shares of
common stock of the Company (to the extent such securities may be converted,
exercised, or exchanged either for no consideration or for consideration having
a fair market value on such date less than the fair market value on such date of
the shares of common stock issuable upon such conversion, exercise or exchange);
provided, however, that all such convertible, exercisable or exchangeable
securities shall be deemed to have been converted, exercised or exchanged on a
“cashless” basis (that is, the issuance of shares of common stock in exchange
for such convertible, exercisable or exchangeable securities, on such a basis
that the fair market value of the aggregate number of shares so issued shall
equal the amount by which such convertible, exercisable or exchangeable
securities are “in-the-money”).

 

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent (as defined in Internal Revenue Code
Section 152(a), as the same may be amended from time to time), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, or such other definition as may be prescribed by Section 409A.

 

“Unit Benefit” means the benefits payable pursuant to Section 8.1 of the Plan
with respect to each vested Appreciation Unit credited to a Participant’s
Account, and “Unit Benefits” shall mean the aggregate benefits payable pursuant
to Section 8.1 with respect to all vested Appreciation Units credited to a
Participant’s Account.

 

“Unit Value” means, as of any date, the mathematical result of (i) the Adjusted
Equity Value as of such date, times (ii) the Applicable Equity Percentage on
such date, times (iii) 20%, divided by (iv) the Maximum Unit Number.

 

“Unlevered Free Cash Flow” means, for the Company and its consolidated
subsidiaries for any fiscal period, the arithmetic result of (i) Cash Flow from
Operations, less (ii) Capital Expenditures, in each case as would be reflected
on a statement of cash flows of the Company and its consolidated subsidiaries
for such fiscal period prepared in accordance with GAAP, less (iii) equity-based
compensation relating to Awards under this Plan, determined in accordance with
GAAP applied on a basis consistent with Liberty Media’s consolidated financial
statements for such fiscal period, plus (iv) any Cash Paid for Interest deducted
in determining the Net Income of the Company for such fiscal period, to the
extent such interest relates to any Indebtedness of the Company, the proceeds of
which were paid or transferred to Liberty Media in a Disqualifying Distribution.

 

“Valuation” is defined in Section 6.2(b)(i)

 

“Valuation Date” means the date as of which the Adjusted Equity Value is
determined for purposes of calculating the Unit Value hereunder, which shall be
December 31 of each year that Appreciation Units granted under this Plan are
outstanding, commencing December 31, 2006. The Committee may set additional
Valuation Dates between such annual Valuation Dates, so long as the setting of
any additional Valuation Date shall not result in the delay of the Valuation in
connection with any Regular Maturity Date.

 

10



--------------------------------------------------------------------------------

“Valuation Objection” is defined in Section 6.2(b)

 

“Valuation Report” is defined in Section 6.2(a).

 

Section 3. Administration; Designation of Participants; Maximum Number;
Limitations on Grants.

 

3.1 Administration. Except as provided under the terms of the Plan, the Board
and the Committee shall each have the general discretionary responsibility and
authority for the administration of the Plan; provided, however, that the
Committee may not grant Awards under the Plan, amend or terminate the Plan, or
take any other actions which the Plan provides will be taken by the Board,
except as the Board may otherwise authorize from time to time pursuant to
Section 3.2 of the Plan. The Committee shall have the discretionary authority to
establish from time to time policies, procedures and guidelines for the
administration of the Plan and the discretionary authority to construe and
interpret the terms of the Plan (including the discretionary authority to
determine eligibility for benefits under the Plan) and any such policies,
procedures and guidelines, provided, however, that any such policies,
procedures, guidelines, constructions and interpretations shall be subject to,
and may be superseded by, any contrary policies, procedures, guidelines,
constructions or interpretations adopted by resolution of the Board. Unless
otherwise required by applicable law or regulation, members of the Committee may
also be participants in the Plan; provided, however, that to the extent any
determination of the Committee directly affects the rights or benefits of any
member of the Committee, such member shall recuse himself or herself from
participation in any such determination (however, no such recusal shall be
necessary with respect to determinations that may affect Plan participants or
classes of Plan participants generally). To the extent, in accordance with the
preceding sentence or otherwise, the members of the Committee are unable to act
with respect to any matter relating to the administration of the Plan,
administration of the Plan with respect to such matter shall be carried out by
the Board. Any and all powers granted to the Committee under the Plan (including
without limitation any such powers granted to the Committee in its “sole
discretion”, or words to that effect) shall also belong to (and may also be
exercised by) the Board, and any exercise of any such powers by the Board shall
supersede any contrary action by the Committee.

 

3.2 Designation of Participants. Key employees of the Company and its
Subsidiaries shall be eligible to participate in the Plan, provided that such
individuals are Employees. The Board may, from time to time and in its sole
discretion, select those Employees who shall become Participants in the Plan,
and determine the number of Appreciation Units to be awarded to any such
Participant and the terms and conditions that shall apply to any such Award
(which eligibility and other terms and conditions may vary). The Board shall
consult with the chief executive officer of the Company in determining which
Employees shall become Participants and the number of Appreciation Units to be
awarded to any Participant and the Board may, in its discretion, delegate any or
all of its authority hereunder to the Committee.

 

3.3 Maximum Number; Limitations on Grants. The number of Appreciation Units
outstanding at any time hereunder shall in no event exceed the Maximum Unit
Number. Prior to the second anniversary of the Effective Date, the number of
Appreciation Units outstanding at any time hereunder shall not exceed 75% of the
Maximum Unit Number,

 

11



--------------------------------------------------------------------------------

without the prior consent of the Board. No Person shall be granted Awards
hereunder with respect to more than 500,000 Appreciation Units in any calendar
year.

 

Section 4. Vesting.

 

4.1 Vesting Schedule. Except as otherwise provided in Section 5 or as the
Committee may otherwise determine, a Participant’s interest in the Appreciation
Units awarded to him or her under the Plan shall vest in accordance with the
following schedule, beginning on (a) if the Grant Effective Date occurs during
the first 15 days of a calendar month, the first day of such calendar month, and
(b) if the Grant Effective Date occurs following the 15th day of a calendar
month, the first day of the next calendar month:

 

Period of Continuous Employment
Following Such Date

--------------------------------------------------------------------------------

  

Cumulative
Vested Percentage

--------------------------------------------------------------------------------

Less than 12 months

   0%

At least 12 months, but less than 24 months

   25%, plus 2.0833% for each full month over 12

At least 24 months, but less than 36 months

   50%, plus 2.0833% for each full month over 24

At least 36 months, but less than 48 months

   75%, plus 2.0833% for each full month over 36

At least 48 months

   100%

 

4.2 Continuous Service; Breaks in Service. Solely for purposes of Section 4.1,
and unless the Committee in its sole discretion otherwise determines, (a) a
Participant’s period of continuous employment with the Company shall mean
continuous service as a Full-Time Employee and/or Eligible Part-Time Employee
for the relevant vesting period, provided that any period during which the
Participant was an Employee but not a Full-Time Employee or Eligible Part-Time
Employee shall not be included in the period of continuous service but shall not
be deemed to be a break in service (which would otherwise terminate the
employee’s continuity of service), and any such continuous service as a
Full-Time Employee and/or an Eligible Part-Time Employee shall include such
service with any Subsidiary, and (b) a Participant’s period of continuous
employment with the Company following the Grant Effective Date shall mean a
period commencing on the day immediately following the applicable Grant
Effective Date, and thus vesting shall occur on the applicable anniversary dates
of the Grant Effective Date (provided, however, if any period of service is
disregarded under Section 5.5 in determining a Participant’s vested interest,
then vesting shall occur on the applicable dates coinciding with the completion
of the required period of continuous employment following the Grant Effective
Date). To the extent that the application of the Vested Percentage specified in
Section 4.1 would otherwise result in vesting of fractional Appreciation Units,
then the number of such Appreciation Units that first vest shall be the next
higher whole number of Appreciation Units and the remaining unvested fractional
Appreciation Units with respect to such Award shall be forfeited.

 

12



--------------------------------------------------------------------------------

Section 5. Special Vesting Provisions.

 

5.1 Termination For Cause. If a Participant’s employment with the Company and
its Subsidiaries is terminated for Cause, then, notwithstanding any other
provision of the Plan, such Participant’s interest in any and all Appreciation
Units credited to his or her Account, whether or not then vested, shall be
forfeited immediately upon the giving of notice of such termination, and no Unit
Benefits or other consideration whatsoever shall be payable with respect to such
Participant.

 

5.2 Corporate Transaction. Immediately prior to the effective date of a
Corporate Transaction within the meaning of clause (c) of the definition of such
term, all outstanding Appreciation Units shall become 100% vested. In the event
of a Corporate Transaction within the meaning of clause (a) or (b) of the
definition of such term, the then outstanding Appreciation Units may be assumed
by, or replaced with substantially equivalent appreciation rights, stock options
or other substantially equivalent rights by, the Purchaser (an “Award
Exchange”). If, in any such event, the Purchaser does not undertake an Award
Exchange, all outstanding Appreciation Units (other than any Appreciation Units
forfeited or subject to forfeiture under Section 5.5(a)) shall become 100%
vested, effective immediately prior to the effective time of such Corporate
Transaction.

 

5.3 Termination Following Change in Control. If (a) a Change in Control occurs
and a Participant is a Full-Time Employee or an Eligible Part-Time Employee at
the time of such Change in Control, and (b) within 12 months after such Change
in Control, such Participant Separates From Service, as a result of (i) a
termination of employment by the Company or an applicable Subsidiary without
Cause or (ii) a voluntary termination of employment by the Participant for Good
Reason, then immediately prior to the effectiveness of such Separation From
Service, any unvested Appreciation Units credited to the Participant’s Account
as of the date of such Separation From Service (other than any Appreciation
Units forfeited or subject to forfeiture under Section 5.5(a)) shall become 100%
vested. For the avoidance of doubt, a transaction or series of related
transactions may constitute both a Change in Control and a Corporate
Transaction, and in such case the provisions of Section 5.2 and 5.3 of this Plan
shall each apply, in that order.

 

5.4 Other Separation From Service. Except as otherwise provided in Section 5.1
[Termination for Cause], Section 5.3 [Termination Following Change in Control]
or any Approved Employment Agreement, if a Participant experiences a Separation
From Service for any reason (whether voluntary or involuntary, and including
without limitation any termination of a Participant’s employment resulting from
the death or Disability of the Participant) any and all unvested Appreciation
Units as of the date such Separation From Service is effective shall be
forfeited and any and all vested Appreciation Units as of such date shall be
payable in accordance with Section 7.2.

 

5.5 Change in Status.

 

(a) Change in Status from Full-Time Employee to Eligible Part-Time Employee. If
a Participant who is a Full-Time Employee becomes an Eligible Part-Time
Employee, or if the number of hours normally worked by an Eligible Part-Time
Employee is

 

13



--------------------------------------------------------------------------------

reduced but the Participant remains an Eligible Part-Time Employee, then (i) as
of the date such change in status is effective, that percentage of any unvested
Appreciation Units that is proportional to the percentage of hours by which such
Employee’s regular work schedule was reduced shall be forfeited, and (ii) any
vested Appreciation Units shall be payable on the Regular Maturity Dates in
accordance with Section 7. If any Participant who is subject to the foregoing
sentence has unvested Appreciation Units that vest in more than one tranche, or
tranches of vested Appreciation Units to which more than one Appreciation Period
applies, then forfeiture or payment, as applicable, shall be made with respect
to the applicable proportional amount of each tranche; provided that, if such
forfeiture or payment would otherwise result in the forfeiture or payment of
fractional Appreciation Units, then to the extent necessary to prevent the
forfeiture or payment of fractional Appreciation Units, in the discretion of the
Committee, (A) the total number of Appreciation Units to be so forfeited or paid
shall be rounded to the next lower whole number of Appreciation Units, and/or
(B) the number of Appreciation Units so forfeited or paid shall be adjusted by
rounding the tranche that was or would be the last to vest to the next higher
number and the other fractions of an Appreciation Unit shall be forfeited.

 

(b) Change in Status to Non-Eligible Employee. If a Participant who is a
Full-Time Employee or an Eligible Part-Time Employee becomes a Non-Eligible
Employee, then, to the extent permitted by applicable law, at the date such
change in status is effective, all such Participant’s unvested Appreciation
Units shall be forfeited, and all such Participant’s vested Appreciation Units
shall be payable on the Regular Maturity Dates in accordance with Section 7.

 

(c) Leaves of Absence. Notwithstanding any other provision of this Section 5.5,
a Full-Time Employee or an Eligible Part-Time Employee who temporarily changes
status or takes an authorized leave of absence (including, without limitation,
as a result of a condition which could, with the passage of time, cause a
Participant to become Disabled), in either case for a period generally not to
exceed 12 months, may, if the Committee shall in its sole discretion so consent,
have the provisions of subsection (a) or (b), as applicable, suspended during
the period of such temporary change of status; provided, however, that, during
the period in which such Participant is in such temporary status:

 

(i) if, but for the provisions of this subsection (c) such Participant would be
subject to the provisions of subsection (b) of this Section 5.5, then (x) no
Appreciation Units shall vest during the period of such temporary change in
status; and (y) for purposes of vesting under Section 4.1, the period of such
temporary change in status shall not be included in calculating the
Participant’s period of continuous employment, but shall not be deemed to be a
break in service for purposes of the continuity of service requirement for
vesting;

 

(ii) if, but for the provisions of this subsection (c) such Participant would be
subject to the provisions of subsection (a) of this Section 5.5, then the
provisions of subclauses (x) and (y) of clause (i) of this subsection (c) shall
apply, but only with respect to the applicable percentage of such Participant’s
Appreciation Units corresponding to the reduction in such Participant’s work
schedule; and

 

(iii) if after six months (or such other period as the Committee shall in its
sole discretion determine) such Participant has not returned to his or her prior
status,

 

14



--------------------------------------------------------------------------------

then the provisions of subsection (a) or (b), as the case may be, shall apply,
effective as of the date such Participant’s change in status first became
effective;

 

and further provided that the provisions of this Section 5.5 shall not in any
event apply in the case of a Participant who has become Disabled (in which case
the provisions of Section 7.2(b) shall apply) or is otherwise unable, by reason
of any medically determined physical or mental impairment, to perform such
Participant’s essential duties as an Employee, notwithstanding any reasonable
accommodation that can be provided by the Company that would allow such
Participant to perform such essential duties. Nothing in this Plan shall prevent
the Company from terminating the employment of any Employee at any time, whether
or not such Employee is at such time absent on leave, and if there is Cause for
any such termination of employment, as defined in this Plan, such termination of
employment shall be a termination for Cause for all purposes hereof (provided,
however, that clause (v) of the definition of “Cause” shall not apply during the
term of any authorized leave).

 

(d) Change in Control. Notwithstanding any other provision of this Section 5.5,
if a Change in Control shall occur, the provisions of subsections (a) and (b) of
this Section 5.5 shall be automatically suspended during the 12 month period
following such Change in Control, for each Participant who was a Full-Time
Employee or an Eligible Part-Time Employee at the time of such Change in
Control.

 

Section 6. Unit Benefits at Maturity.

 

6.1 Regular Maturity Dates. For each Award granted to a Participant under this
Plan, a number of Appreciation Units equal to 25% of the Appreciation Units
originally comprising such Award shall become payable in accordance with the
terms of this Plan as of May 15th in each of calendar years 2007, 2008, 2009 and
2010, provided that such Award remains outstanding as to such Appreciation Units
on such dates (each such date, the “Regular Maturity Date” with respect to such
Appreciation Units). For the avoidance of doubt, upon the payment of the Unit
Benefits relating to any Appreciation Units hereunder, whether such Appreciation
Units become payable as a result of a Regular Maturity Date or an Early
Termination Date, such Appreciation Units shall thereupon automatically
terminate and the Participant shall no longer be entitled to any appreciation of
the Unit Value with respect thereto.

 

6.2 Determination of Adjusted Equity Value.

 

(a) Qualified Appraisal. At least once each calendar year that Appreciation
Units are outstanding under this Plan (beginning in the first quarter of
calendar year 2007 for the Valuation Date of December 31, 2006), the Board shall
engage a qualified independent investment bank or other third-party valuation
firm with recognized expertise in valuing business entities comparable to the
Company (each, a “Qualified Appraiser”) to determine the Company Enterprise
Value (as defined in this Plan) as of the most recent Valuation Date. The Board
shall provide to the Qualified Appraiser such information with respect to the
Company, including (i) the Company’s financial statements for the preceding five
full fiscal years and any periods during the current fiscal year for which
financial statements are available and (ii) the Company’s most recent five-year
financial and operating plan (as prepared by management and approved by the
Board), and such guidance regarding valuation

 

15



--------------------------------------------------------------------------------

methodology, including relevant metrics, comparable companies or transactions
and the like, as the Board may deem appropriate, together with such additional
information as such Qualified Appraiser may reasonably request in connection
with such determination. Such determination of Company Enterprise Value shall be
completed as promptly as practicable but in any event within 75 days after the
applicable Valuation Date. The determination of Company Enterprise Value made by
the Qualified Appraiser, together with the Company’s calculation of Adjusted
Equity Value and Unit Value based thereon, shall be set forth in a report (each,
a “Valuation Report”), a copy of which shall be made available to all holders of
Awards hereunder. Subject to Section 6.2(b), the Valuation Report shall be the
final and binding determination of Company Enterprise Value as of the relevant
Valuation Date. Notwithstanding the foregoing, (i) if a Corporate Transaction
occurs following the most recent Valuation Date, then the Company Enterprise
Value shall be determined by the Board in good faith, taking into account the
value implied by the consideration paid in such Corporate Transaction, for any
Early Termination Date between the date such Corporate Transaction occurs and
delivery of the next Valuation Report, and (ii) if an Early Termination Event
occurs more than 90 days after the most recent Valuation Date, the Board shall
have authority to make such adjustments to the determination of Company
Enterprise Value set forth in the Valuation Report for such Valuation Date as
the Board deems appropriate to take into account changes or events occurring
after such Valuation Date that the Board believes would affect the determination
of Company Enterprise Value as of the date of such Early Termination Event. Any
adjustment to Company Enterprise Value made by the Board pursuant to the
preceding sentence shall be set forth in a notice to the holders of outstanding
Awards hereunder.

 

(b) Valuation Objections. The amount set forth in any Valuation Report (or, in
the case of an Early Termination Date, if applicable, in any notice by the Board
to holders of Awards pursuant to the last sentence of Section 6.2(a)), as the
Company Enterprise Value shall be final and binding on the Company and each
Participant for all purposes of this Plan, until superseded by the Valuation
Report for the following year (or, in the case of an Early Termination Date, if
applicable, by a later-dated notice by the Board pursuant to the last sentence
of Section 6.2(a)), unless, within 10 calendar days after the date that any such
Valuation Report or notice is first made available by the Company to the
Participants, either (i) Liberty Media or (ii) the Participant Representative,
advises the Company in writing (a “Valuation Objection”) that, in such party’s
judgment, the amount set forth in such Valuation Report or Board notice does not
fairly reflect the true Company Enterprise Value as of the relevant Valuation
Date; and in such event, the Company Enterprise Value as of such date shall be
determined as follows:

 

(i) The party delivering the Valuation Objection shall select a second Qualified
Appraiser, which shall make a determination of the Company Enterprise Value (as
defined in the Plan) as of the relevant Valuation Date within 25 days following
the delivery of the Valuation Objection to the Company. (Such determination of
Company Enterprise Value, the determination of Company Enterprise Value made
pursuant to Section 6.2(a), and any determination of Company Enterprise Value
made by a third Qualified Appraiser pursuant to Section 6.2(b)(iii) are each
referred to in this Section 6.2(b) as a “Valuation”.)

 

(ii) If the greater of such two Valuations is less than 110% of the lesser of
such two Valuations, the Company Enterprise Value as of the relevant Valuation
Date shall be the arithmetic average of such two Valuations.

 

16



--------------------------------------------------------------------------------

(iii) If the greater of such two Valuations is greater than 110% of the lesser
of such two Valuations, then a third Qualified Appraiser shall be selected by
the first two Qualified Appraisers, which third Qualified Appraiser shall make a
determination of the Company Enterprise Value (as defined in the Plan) as of the
relevant Valuation Date within 25 days following the delivery of the Valuation
prepared pursuant to Section 6.2(b)(i). In such case the Company Enterprise
Value as of such Valuation Date, for all purposes of the Plan, shall be the
arithmetic average of the two of such three Valuations closest in value (or, if
there is no pair of Valuations closest in value, the arithmetic average of all
three such Valuations).

 

If the Company Enterprise Value as of any Valuation Date is determined by this
Section 6.2(b), then (x) such determination shall be final and binding upon the
Company and each Participant for all purposes of the Plan, (y) the Company shall
prepare and make available to each holder of Awards hereunder a revised
Valuation Report, setting forth the Company Enterprise Value as of such
Valuation Date as so determined, together with the Company’s recalculations of
Adjusted Equity Value and Unit Value, and (z) absent computational error, the
amounts set forth on any such Valuation Report, shall be final and binding on
the Company and each Participant for all purposes of the Plan, until superseded
by the Valuation Notice for a subsequent Valuation Date.

 

Section 7. Early Termination.

 

7.1 General. Prior to the Regular Maturity Date of any Appreciation Units
credited to a Participant’s Account, such Participant shall not be entitled to
receive any Unit Benefits or other payments in respect of such Appreciation
Units (whether or not vested), except as provided in this Section 7.

 

7.2 Early Termination Dates. Notwithstanding anything herein to the contrary, a
Participant shall become entitled to receive payment in respect of any vested
Appreciation Units credited to such Participant’s Account and then outstanding
upon the following circumstances:

 

(a) Termination Without Cause; Termination For Good Reason. If, prior to the
Regular Maturity Date with respect to any Appreciation Units, a Participant
experiences a Separation From Service as a result of (i) a termination of
employment by the Company and its Subsidiaries without Cause or (ii) a voluntary
termination of employment by such Participant for Good Reason, the date of such
Separation From Service shall constitute an Early Termination Date for all
purposes hereunder.

 

(b) Death or Disability. If, prior to the Regular Maturity Date with respect to
any Appreciation Units, a Participant dies or becomes Disabled, the date of such
death or Disability shall constitute an Early Termination Date for all purposes
hereunder.

 

(c) Termination Without Good Reason.

 

(i) If, prior to the Regular Maturity Date with respect to any Appreciation
Units, a Participant experiences a Separation From Service as a result of a
voluntary termination of employment by such Participant without Good Reason,
(A) the date of such Separation From Service shall constitute an Early
Termination Date for all purposes hereunder, and (B) the amount of the Unit
Benefits payable to such Participant in respect of all

 

17



--------------------------------------------------------------------------------

vested Appreciation Units credited to the Account of such Participant as of such
Early Termination Date shall be equal to 75% of the Unit Benefits otherwise
determined pursuant to Section 8.1(b), provided, however, that if such
Participant elects to comply with the General Liability Release and, subject to
Section 25(a), the Exclusive Consulting Arrangement, and to execute and deliver
to the Company, pursuant to this Section 7.2(c), the General Liability Release
and the Certification, then, subject to clause (ii) of this Section 7.2(c), the
amount of the Unit Benefits payable to such Participant in respect of the vested
Appreciation Units credited to the Account of such Participant as of such Early
Termination Date shall be equal to 100% of the Unit Benefits with respect to
such Appreciation Units as determined pursuant to Section 8.1(b). Subject to
Section 25(b), the aggregate amount payable to a Participant that voluntarily
Separates From Service without Good Reason shall be payable as follows:

 

First: For each Appreciation Unit credited to the Account of such Participant
that is vested as of such Early Termination Date, an amount equal to 50% of the
amount, if any, by which the Ending Unit Value of such Appreciation Unit exceeds
the Beginning Unit Value of such Appreciation Unit shall be paid, without
interest, pursuant to Section 8.2(b) on the 30th day following such Early
Termination Date (provided that if such date is not a regularly scheduled
payroll date, such payment may be made on the next regular Company payroll
date).

 

Second: If the amount of such first payment is less than 75% of the total Unit
Benefits relating to the Appreciation Units credited to the Account of such
Participant that are vested as of such Early Termination Date, as determined
pursuant to Section 8.1(b), then the amount of such deficiency shall be paid,
without interest, pursuant to Section 8.2(b) on the May 15 following such Early
Termination Date (provided that if such date is not a regularly scheduled
payroll date, such payment may be made on the next regular Company payroll date,
and provided that if such May 15 is less than 30 days following such Early
Termination Date, such payment may be made at the same time as the payment
provided for in the immediately preceding paragraph).

 

Third: If such Participant has complied with the provisions of
Section 7.2(c)(ii) so as to increase, from 75% to 100%, the percentage of Unit
Benefits payable to such Participant, and the aggregate amount of the first and
second payments to such Participant under this Section 7.2(c)(i) is less than
100% of the total Unit Benefits relating to the Appreciation Units credited to
the Account of such Participant that are vested as of such Early Termination
Date, as determined pursuant to Section 8.1(b), then the amount of such
deficiency (the “Additional Amount”) shall be paid, without interest, pursuant
to Section 8.2(b) on the first anniversary of such Early Termination Date
(provided that if such date is not a regularly scheduled payroll date, such
payment may be made on the next regular Company payroll date).

 

(ii) In order to increase, from 75% to 100%, the percentage of Unit Benefits
payable to a Participant who voluntarily Separates From Service without Good
Reason, the Participant (x) shall make himself available to the Company for
consulting services for a period of one year immediately following the date of
the Participant’s voluntary Separation

 

18



--------------------------------------------------------------------------------

From Service, subject to and on the basis set forth in Section 7.2(c)(vi) (the
“Exclusive Consulting Arrangement”), (y) shall not, at any time following such
voluntary Separation From Service, disparage the Company or any of its
Affiliates or make or publish any communication that reflects adversely upon
such entities, including communications concerning the Company or its
Affiliates, as well as their respective current or former shareholders,
directors, officers, employees or agents, or directly solicit any employees of
the Company or any of its Affiliates to leave their employment or indirectly aid
in the solicitation of such employees, and (z) shall execute and deliver the
General Liability Release and the Certification (certifying that he or she has
fully complied with the General Liability Release, the Exclusive Consulting
Arrangement and the non-disparagement and non-solicitation obligations under
Section 7.2(c)(ii)(y) during such consulting period).

 

(iii) The Participant shall promptly notify the Company in writing of any change
in the mailing address for the Participant’s principal residence or of other
relevant information to enable the Company, in accordance with Section 23, to
communicate with the Participant (or, as applicable, his or her Beneficiary). If
the Participant fails to notify the Company of any change in the address of the
Participant’s principal residence or of any other relevant information to enable
the Company to communicate with the Participant (or, as applicable, his or her
Beneficiary), the Company, in accordance with the Plan and applicable law, shall
be liable, if at all, only for the payment of the Additional Amount and shall
not be subject to liability or otherwise be responsible for or obligated to
provide any interest or other payment associated with any delay in the payment
of the Additional Amount. Whether or not a Participant elects to comply with the
provisions of Section 7.2(c)(ii) as required to receive the Additional Amount,
such Participant shall notify the Company in writing if he or she intends to, or
does, provide services to or otherwise act (in any capacity, including without
limitation as an employee, officer, director, partner, manager, member,
consultant or advisor) on behalf of any Competitor or directly solicit any
employees of the Company or any of its Affiliates to leave their employment or
indirectly aid in the solicitation of such employees.

 

(iv) If a Participant executes and delivers to the Company the General Liability
Release and the Certification, but fails to comply with his or her obligations
under the Exclusive Consulting Arrangement or otherwise breaches the promises
and covenants contained therein (either before or after the execution and
delivery of such General Liability Release and Certification), the Company shall
have the right to the immediate return, in cash, of the Additional Amount, if
any, theretofore paid to the Participant (or, as applicable, his or her
Beneficiary) upon the provision of written notice of same by U.S. Mail or
delivery service to the last known address of the Participant’s principal
residence on the Company’s books and records. If the Participant (or, as
applicable, his or her Beneficiary) fails to return the Additional Amount to the
Company within 10 days after delivery of such notice by the Company, the Company
shall be entitled to pursue all rights and remedies the Company or any of its
affiliates may have at law, in equity or otherwise to recover such Additional
Amount.

 

(v) If any portion of the Exclusive Consulting Arrangement is determined by a
court of competent jurisdiction to be invalid, void, unenforceable or to exceed
the limitations permitted by applicable law, the remaining provisions of the
Exclusive Consulting Arrangement shall nevertheless continue in full force
without being impaired or invalidated and

 

19



--------------------------------------------------------------------------------

the provisions determined to be invalid, void, unenforceable or to exceed
permitted limitations shall be reformed to the maximum limitations permitted by
applicable law.

 

(vi) The consulting services contemplated pursuant to Section 7.2(c)(ii)(x)
shall relate to such matters within the scope of Participant’s employment with
the Company prior to the Early Termination Date as reasonably requested from
time to time by the Company. Such services shall not require Participant to work
more than 25 hours per month, or more than 2.5 hours in any day. Participant
shall be an independent contractor and shall determine his or her own days and
hours as a consultant, as well as the location from which he or she provides any
services requested by the Company. During the term that Participant is required
to make himself available for consulting services to the Company, Participant
shall not without the prior written consent of the Company provide services to
or otherwise act (in any capacity, including without limitation as an employee,
officer, director, partner, manager, member, consultant or advisor) on behalf of
any Competitor. Participant shall not have any liability to the Company for any
consulting services performed or requested by the Company pursuant to the
Exclusive Consulting Arrangement. If Participant makes himself available to the
Company and otherwise complies with his or her obligations under
Section 7.2(c)(ii) and this Section 7.2(c)(vi), Participant shall be entitled to
receive the Additional Amount, even if the Company does not avail itself of any
consulting services pursuant to the Exclusive Consulting Arrangement. Anything
contained in Section 7.2(c)(ii) or this Section 7.2(c)(vi) to the contrary
notwithstanding, if as a result of the Exclusive Consulting Arrangement
Participant would be deemed not to have experienced a Separation From Service,
then Section 7.2(c)(ii)(x) shall not apply to such Participant, and
Participant’s right to receive the Additional Amount as provided in this
Section 7.2(c) shall be based solely on the provisions of Section 7.2(c)(ii)(y)
and (z) and delivery of the General Liability Release and Certification (as
appropriately modified to reflect the absence of the Exclusive Consulting
Arrangement).

 

(d) Unforeseeable Emergency. In the event of an Unforeseeable Emergency, a
Participant may request an accelerated payout of that portion of the aggregate
Unit Benefits related to vested Appreciation Units credited to such
Participant’s Account that is not more than the amount necessary to satisfy the
emergency and pay taxes reasonably anticipated as a result of the payout, after
taking into account the extent to which such Unforeseeable Emergency is or may
be relieved through reimbursement or compensation by insurance or by liquidation
of the Participant’s other assets. Upon receipt of any such request, the
Committee shall determine, in its sole judgment, whether such an Unforeseeable
Emergency exists and, if so, the amount of the accelerated payout required to be
made to such Participant pursuant to this Section 7.2(d), and such determination
shall be final and binding on such Participant for all purposes hereof. In any
such event, if the Committee determines that an Unforeseeable Emergency exists,
the date of such determination shall constitute an Early Termination Date for
purposes of this Section 7.2(d). For the avoidance of doubt, the amount of any
accelerated payout pursuant to this Section 7.2(d) shall in no event exceed the
aggregate Unit Benefits related to those Appreciation Units credited to such
Participant’s Account as are vested on such Early Termination Date.

 

20



--------------------------------------------------------------------------------

Section 8. Payment of Benefits.

 

8.1 Amount of Unit Benefit. Subject to the provisions of the Plan, a Participant
(or, as applicable, his or her Beneficiary) shall be entitled to receive, with
respect to each vested Appreciation Unit credited to his or her Account that has
become payable pursuant to Section 6.1 or Section 7.2, a benefit (the “Unit
Benefit”) equal to the amount determined as follows, payable as provided in
Section 8.2:

 

(a) In the case of any vested Appreciation Unit that has become payable pursuant
to Section 6.1, Section 7.2(a), or Section 7.2(b), the amount, if any, by which
the Ending Unit Value of such Appreciation Unit exceeds the Beginning Unit Value
of such Appreciation Unit.

 

(b) In the case of any vested Appreciation Unit that has become payable pursuant
to Section 7.2(c), the Unit Benefit with respect to such Appreciation Unit shall
be the amount, if any by which the Adjusted Ending Unit Value of such
Appreciation Unit exceeds the Beginning Unit Value of such Appreciation Unit
(but in no event less than 50% of the amount, if any, by which the Ending Unit
Value of such Appreciation Unit exceeds the Beginning Unit Value of such
Appreciation Unit); however, the payment to which such Participant is entitled
shall be determined pursuant to Section 7.2(c).

 

(c) In the case of any vested Appreciation Unit that has become payable pursuant
to Section 7.2(d), the Unit Benefit with respect to such Appreciation Unit shall
be the amount, if any, by which the Ending Unit Value of such Appreciation Unit
exceeds the Beginning Unit Value of such Appreciation Unit; however, the payment
to which such Participant is entitled shall be determined pursuant to
Section 7.2(d).

 

(d) For the avoidance of doubt, if the Ending Unit Value for the applicable
Appreciation Period does not exceed the Beginning Unit Value with respect to
that Appreciation Period, then the Appreciation Units whose value is measured
with respect to such Appreciation Period will have no value and no Unit Benefits
will be payable with respect to those Appreciation Units (or with respect to the
termination of those Appreciation Units).

 

8.2 Form and Payment of Unit Benefits.

 

(a) General Rule. Except to the extent otherwise provided in Section 7.2(c), and
subject to Section 25(b), for all vested Appreciation Units that become payable
pursuant to Section 6.1 or Section 7.2 hereof, the Unit Benefits payable in
respect thereof shall be paid in a single installment on a date determined as
follows: (i) in the case of a payment in respect of a Regular Maturity Date,
such Regular Maturity Date (provided that if such date is not a regularly
scheduled payroll date, such payment may be made on the next regular Company
payroll date), and (ii) in the case of a payment in respect of an Early
Termination Date, the 30th day following such Early Termination Date (provided
that if such date is not a regularly scheduled payroll date, such payment may be
made on the next regular Company payroll date).

 

(b) Form of Payment. Any and all amounts payable by the Company to any
Participant (or, as applicable, his or her Beneficiary) under the Plan may be
paid in the form of (i) cash, (ii) subject Section 8.2(c), shares of any class
or series of publicly-traded capital

 

21



--------------------------------------------------------------------------------

stock of Liberty Media, valued at the volume weighted average price of such
shares on The New York Stock Exchange or the National Market tier of The Nasdaq
Stock Market on the date of delivery of such shares (as determined by the
Committee in good faith, based on Bloomberg or a comparable, generally accepted
source of market price information), or (iii) any combination of cash and,
subject Section 8.2(c), such shares, as the Company in its discretion shall
determine.

 

(c) Requirements for Delivering Shares. Notwithstanding Sections 8.2(b)(ii) and
(iii), the Company shall not be entitled to deliver shares of a series of
publicly-traded capital stock of Liberty Media in payment of Unit Benefits or
any other amounts payable by the Company hereunder to any Participant unless
(i) the re-sale of such shares by each such Participant has been duly registered
under the Securities Act of 1933, as amended (the “Securities Act”), or may be
effected without registration pursuant to an available exemption from the
registration requirements of such Act, and (ii) a reputable broker-dealer, that
is a member of the National Association of Securities Dealers, Inc., stands
ready to sell such shares on behalf of all Participants that choose to do so
(either directly or through a prime broker or clearing agency that is a member
of a national or regional securities exchange) at market on the date of delivery
by the Company, for standard fees and commissions not greater than the lowest
fees and commissions then charged by such broker-dealer to its best retail
customers.

 

Section 9. Successors.

 

9.1 Successors to the Company. In the event of any merger, consolidation,
reorganization, statutory share exchange, conversion of the Company from a
corporation to a limited liability company or other legal entity or other
transaction affecting the Company, that results in the exchange or conversion of
the Common Stock for or into equity securities of (a) the successor to the
Company in such transaction (a “Company Successor”) or (b) any Person of which
the Company or such successor is a wholly owned subsidiary after giving effect
to such transaction (a “Company Successor Parent”), then (i) all references
herein to the Company shall mean and refer to such Company Successor or Company
Successor Parent, as applicable, (ii) all references herein to any common stock
of the Company shall mean and refer to the equity securities or ownership
interests of such Company Successor or Company Successor Parent, as applicable,
into which such common stock shall have been converted (or for which it shall
have been exchanged) and (iii) such Company Successor or Company Successor
Parent, as applicable, shall assume this Plan, and be bound hereby, to the same
extent as the Company (whether or not such Person formally adopts the Plan or
enters into a joinder agreement or similar instrument with respect to this Plan
or any Grant Agreement hereunder). For the avoidance of doubt, this Plan shall
continue to be binding upon the Company notwithstanding any change in ownership
of the Company.

 

9.2 Successors to Liberty Media.

 

(a) In the event of any merger, consolidation, reorganization, statutory share
exchange, conversion of Liberty Media from a corporation to a limited liability
company or other legal entity or other transaction affecting Liberty Media, that
results in the exchange or conversion of any class of common stock of Liberty
Media for or into equity securities of (a) the successor to Liberty Media in
such transaction (a “Liberty Successor”) or (b) any Person of which Liberty
Media or such successor is a wholly owned subsidiary after giving effect to such

 

22



--------------------------------------------------------------------------------

transaction (a “Liberty Successor Parent”), then, if (but only if) such Liberty
Successor or Liberty Successor Parent is the beneficial owner (as determined
pursuant to Rule 13d-3 and Rule 13d-5 under the Exchange Act and any successor
regulation) of equity securities of the Company representing at least 50% of the
combined voting power of the total outstanding equity securities of the Company,
(i) all references in this Plan to Liberty Media shall thereafter mean and refer
to such Liberty Successor or Liberty Successor Parent, as applicable, and
(ii) all references herein to any class or series of common stock of Liberty
Media shall mean and refer to the equity securities or ownership interests of
such Liberty Successor or Liberty Successor Parent, as applicable, into which
such class or series of common stock of Liberty Media shall have been converted
(or for which it shall have been exchanged).

 

(b) If Liberty Media (or, without limiting the generality of this Section 9, a
Liberty Successor Parent) effects a spin-off, split-off or other distribution of
the shares of a subsidiary of Liberty Media (or Liberty Successor Parent) (such
subsidiary, a “spin-off entity”) that is the beneficial owner (as determined
pursuant to Rule 13d-3 and Rule 13d-5 under the Exchange Act and any successor
regulation) of equity securities of the Company representing at least 50% of the
combined voting power of the total outstanding equity securities of the Company,
and the shares of any series of capital stock of such spin-off entity are
registered under Section 12(b) or 12(g) of the Exchange Act, and listed on The
New York Stock Exchange or included on the National Market tier of The Nasdaq
Stock Market, then (i) all references in this Plan to Liberty Media shall
thereafter mean and refer to such spin-off entity, and (ii) all references
herein to any class or series of common stock of Liberty Media shall mean and
refer to the equity securities or ownership interests of such spin-off entity.

 

Section 10. Non-Alienation of Benefits. Except insofar as applicable law may
otherwise require, (i) no Appreciation Units, rights or interests of
Participants under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment, charge
or encumbrance of any kind, and any attempt to so alienate, sell, transfer,
assign, pledge, attach, charge or otherwise encumber any such units, rights or
interests shall be void; and (ii) to the full extent permitted by law, the Plan
shall in no manner be liable for, or subject to, claims, liens, attachments or
other like proceedings or to the debts, liabilities, contracts, engagements, or
torts of any Participant.

 

Section 11. No Right to Participation or Employment. No employee of the Company,
any Subsidiary or any other entity controlled by the Company shall at any time
have the right to be selected as a Participant in the Plan or, having been
selected as a Participant and granted an Award, to be granted any additional
Award. No Participant shall at any time have any right to receive payments under
the Plan except as provided under Section 7. Neither the action of the Company
in establishing the Plan or any action taken by it or by the Board or the
Committee thereunder, nor any provision of the Plan, nor participation in the
Plan, shall (i) give to any person the right to be retained in the employ of the
Company or any Subsidiary or other entity, (ii) interfere in any way with the
right of the Company or any Subsidiary or other entity to discharge or terminate
any person at any time without regard to the effect such discharge or
termination may have upon such person’s rights, if any, under the Plan, or
(iii) cause any Participant to be (or be deemed to be) a shareholder of the
Company.

 

23



--------------------------------------------------------------------------------

Section 12. Taxes. The Company may make such provisions and take such actions as
it deems necessary or appropriate for the withholding of all federal, state,
local and other taxes required by law to be withheld with respect to
Appreciation Units or payments made under the Plan.

 

Section 13. Payments to Persons Other Than Participants.

 

13.1 Designation and Change of Beneficiary. Each Participant shall file with the
Committee, on a form prescribed for such purpose by the Committee (or on such
other form as the Committee, in its sole discretion, may deem acceptable), a
written designation of one or more persons as the Beneficiary who shall be
entitled to receive the amount, if any, payable under the Plan in the event of
the Participant’s death. A Participant may, from time to time, revoke or change
his or her Beneficiary designation without the consent of any prior Beneficiary
by filing a new designation with the Committee. The last such designation
received by the Committee shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. In the case of any election that
may be made by a Beneficiary of a Participant hereunder, such election shall not
be valid unless agreed to by all then-designated Beneficiaries of such
Participant. If, and to the extent, an effective written beneficiary designation
has not been made as of the Participant’s death (or, if none of the designated
Beneficiaries shall survive the Participant), then any Unit Benefits payable
with respect to the Participant following his or her death shall be paid to, and
the Beneficiary for purposes of the Plan shall be deemed to be, the
Participant’s estate.

 

13.2 Payments to Non-Beneficiaries/Non-Participants. If any person to whom any
amount is payable under the Plan has died or if the Committee shall find that
such person is unable to care for his or her affairs because of illness or
accident, then any payment due to such person may, if the Committee so directs
the Company, be paid to his or her estate, spouse or other relative, an
institution maintaining or having custody of the person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Plan, the Committee and the Company therefor.

 

Section 14. Missing Persons. If the Committee cannot ascertain the whereabouts
of any person to whom a payment is due under the Plan, and if, after two years
from the date such payment is due, a notice of such payment due is mailed to the
last known address of such person, as shown on the records of the Company, and
within three months after such mailing such person has not made written claim
therefor, the Committee, if it so elects, may direct that such payment and all
remaining payments that are or may become otherwise due to such person be
canceled. Upon such cancellation, the Company shall have no further liability
therefor; provided, however, that appropriate provision shall be made to credit
such payments, without interest, if such person subsequently makes a claim
therefor.

 

Section 15. No Liability of Committee and Board Members. No member of the
Committee or the Board shall be personally liable by reason of any contract or
other instrument executed by such person on his or her behalf in his or her
capacity as a member of the Committee or the Board, or for any mistake of
judgment made in good faith, and the Company

 

24



--------------------------------------------------------------------------------

shall indemnify and hold harmless its Affiliates, each member of the Committee,
each Board member, and each employee of the Company or any of its Affiliates to
whom any duty or power relating to the administration or interpretation of the
Plan may be delegated, against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim with the approval of
the Company) arising out of any act or omission to act in connection with the
Plan unless arising out of such person’s own fraud or bad faith.

 

Section 16. Other Plans. Nothing contained in the Plan is intended to amend,
modify or rescind any previously approved compensation plans, programs or
arrangements entered into by the Company or any Subsidiary or other entity. NO
AWARD OF APPRECIATION UNITS OR PAYMENT UNDER THE PLAN SHALL BE CONSTRUED AS
COMPENSATION UNDER ANY OTHER EXECUTIVE COMPENSATION OR EMPLOYEE BENEFIT PLAN OF
THE COMPANY OR ANY SUBSIDIARY OR OTHER ENTITY, EXCEPT AS SPECIFICALLY PROVIDED
IN ANY SUCH PLAN OR AS OTHERWISE PROVIDED BY THE COMPANY. In case any provision
of any summary, or prior version, of the Plan shall be inconsistent with the
terms set forth herein, the terms set forth herein, or in any amendment hereof,
shall be controlling.

 

Section 17. Amendment, Suspension or Termination. The Board by resolution duly
adopted may, with prospective or retroactive effect, amend, suspend or terminate
the Plan or any portion thereof at any time; provided, however, that no
amendment, suspension or termination of the Plan shall adversely affect the
rights of any Participant with respect to any vested Awards already made under
the Plan, without such Participant’s written consent. Notwithstanding anything
in the foregoing to the contrary, the Board by resolution duly adopted may, with
prospective or retroactive effect, (a) amend or suspend the Plan or any portion
thereof at any time for the purpose of rendering the Plan consistent with
applicable law; and/or (b) acting in good faith after consulting with the
Participant Representative, modify the method for valuing Appreciation Units
upon the occurrence of a Public Offering. The Plan may not be terminated except
in compliance with applicable law.

 

Section 18. Claims Procedures.

 

(a) A Participant may notify the Committee in writing of a claim for benefits
under the Plan. If the claim is denied, the Committee (in accordance with the
discretionary authority of the Committee to construe and interpret the terms of
the Plan) will provide the claimant with written notice specifying the reason
for denial and indicating the Plan provisions on which the denial is based, and
explaining what additional information (if any) the claimant should submit to
prove that he or she is entitled to the benefit claimed. Generally, except as
otherwise required by law, notice of denial must be communicated within 90 days
after receipt of the claim, although this period may be extended for up to 90
more days under special circumstances. If an extension is necessary, the
claimant will be notified within the first 90-day period. If the Committee does
not provide the claimant with written notice of its decision regarding the
claim, within the applicable time period, the claim will be deemed denied as of
the last day of the applicable claim period.

 

(b) If the Participant’s initial claim is denied (or deemed denied), the
Participant will be given an explanation of the claims review procedures and at
least 60 days to

 

25



--------------------------------------------------------------------------------

request a review of the claim. The claimant’s request for a review of the claim
denial shall be made to the Committee. The claimant is entitled to review
pertinent Plan documents and records and to submit issues and comments in
support of the claim in writing. Except as otherwise required by law, the
decision of the Committee on review will be made and communicated to the
claimant in writing no later than 60 days after receipt of the request for
review, unless there are special circumstances requiring an extension of up to
60 additional days. If an extension is necessary, the claimant will be notified
within the first 60-day period. A Participant must exhaust his or her rights
under the Plan’s claims procedures before the Participant may pursue his or her
claim in court.

 

Section 19. Captions. The captions preceding the sections of the Plan have been
inserted solely as a matter of convenience and shall not, in any manner, define
or limit the scope or intent of any provisions of the Plan.

 

Section 20. Governing Law. The Plan and all rights thereunder shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
reference to the principles of the conflicts of laws thereof.

 

Section 21. Severability. If any provision of the Plan is held to be void,
illegal, unenforceable or otherwise in conflict with the law governing the Plan,
such provision shall be deemed to be restated to reflect as nearly as possible
the original intentions of the parties in accordance with applicable law, and
the other provisions of the Plan shall remain in full force and effect.

 

Section 22. Expenses. All expenses of administering the Plan shall be borne by
the Company.

 

Section 23. Notices. All notices, requests, demands, claims and other
communications required or permitted hereunder shall be deemed to be duly given
only if made in writing and personally delivered, mailed by first class,
certified or registered mail, postage prepaid, sent by a major national delivery
service, or sent by telecopier (if confirmation of successful transmission is
obtained by the sender) and, unless notified otherwise by a party, addressed to:

 

With respect to the Company:

 

Provide Commerce, Inc.

5005 Wateridge Vista Drive

San Diego, CA 92121

Attn: General Counsel

Facsimile: (858) 638-4708

 

With respect to a Participant (or, as applicable, his or her Beneficiary), such
communications shall be addressed to the Participant’s last known principal
residence (or, if such Participant is then a Full-Time Employee or Eligible
Part-Time Employee, the Participant’s principal work address) as provided in the
books and records of the Company, including any applicable telecopier
information provided by such Participant. Any such communications shall be
effective (i) upon receipt, if personally delivered, (ii) on the fifth day
following the date of

 

26



--------------------------------------------------------------------------------

deposit in the mail, postage prepaid, if mailed, (iii) on the day of delivery if
sent by major national delivery service, or (iv) at the time transmission to the
recipient’s telecopier is completed (as shown by the receipt of confirmation of
transmission), if sent by telecopier.

 

Section 24. Set Off. Notwithstanding anything in the Plan to the contrary, any
and all amounts payable to any Participant under the Plan from time to time may,
in the Committee’s sole discretion, be reduced or offset by any amounts then due
or owing by such Participant to the Company or any of its Affiliates pursuant to
or in accordance with any Employment Agreement or any other benefit or
compensation plan, program, policy or arrangement maintained by the Company or
such Affiliate.

 

Section 25. Section 409A.

 

(a) Notwithstanding any other provision of the Plan or any Grant Agreement, to
the extent that any award would be subject to Section 409A, no such Award may be
granted if it would fail to comply with the requirements set forth in
Section 409A. To the extent that the Committee determines that the Plan or any
Award is subject to Section 409A and fails to comply with the requirements of
Section 409A, notwithstanding anything to the contrary contained in the Plan,
the Committee reserves the right to amend or terminate the Plan and/or amend,
restructure, terminate or replace the Award in order to cause the Award to
either not be subject to Section 409A or to comply with the applicable
provisions of Section 409A.

 

(b) Notwithstanding any other provision of the Plan or any Grant Agreement, in
the case of any Participant who is a “specified employee” (as defined in
§1.409A-1(i) of the Proposed Regulations under Section 409A or any successor
provision), payments otherwise due on account of his or her Separation from
Service shall be delayed until the date that is six months after the date of
such Separation from Service (or, if earlier, the date of death of the specified
employee).

 

Section 26. Unsecured Creditor Status. Participants shall have no right, title
or interest whatsoever in or to any investments which the Company may make to
aid in meeting its obligations under the Plan (it being understood that the
Company has no obligation to make any such investments). Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company or any Subsidiary and any Participant, legal representative or any other
person. To the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established, and no segregation of assets shall be made, to assure
payment of such amount. Further, notwithstanding anything herein to the
contrary, the Plan constitutes a mere promise of the Company to make benefit
payments in the future and it is the intention of the Company that the Plan be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

Section 27. Written Agreement. Each Award granted hereunder shall be evidenced
by a written agreement (a “Grant Agreement”), each in such form and containing
such terms and provisions not inconsistent with the provisions of this Plan as
the Committee, in its discretion,

 

27



--------------------------------------------------------------------------------

from time to time shall approve; provided, however, that if more than one Award
is granted to the same Participant, all such Awards may be evidenced by a single
Grant Agreement with such Participant pursuant to this Section 27. Any Grant
Agreement may be supplemented or amended from time to time as approved by the
Committee as contemplated by Section 17.

 

Section 28. Forfeiture for Misconduct. To the extent expressly provided in any
Grant Agreement or other Employment Agreement between the Company and any
Participant, the terms of this Section 28 will apply to such Participant with
respect to all Awards granted hereunder (whether such Awards are granted
pursuant to such Grant Agreement or otherwise):

 

28.1 Financial Restatements. If (a) a restatement of any financial statement of
either the Company or the parent of the consolidated group of companies of which
the Company is a member is required, (b) such restatement is due to material
noncompliance with any financial reporting requirement under securities laws
applicable to the Company or to the parent of its consolidated group, and
(c) such noncompliance is a result of misconduct by an officer or employee of
the Company, and if the Participant was involved in or responsible for such
misconduct, such Participant will be subject to the remedies set forth in
Section 28.3 of the Plan.

 

28.2 Inflation of Adjusted Equity Value. If (a) the Adjusted Equity Value as of
any Valuation Date is, in the reasonable judgment of the Committee, higher than
would have been the case had one or more facts or circumstances been disclosed
to the Committee and (b) the omission of such disclosure is a result of
misconduct by an officer or employee of the Company, and if the Participant was
involved in or responsible for such misconduct, such Participant will be subject
to the remedies set forth in Section 28.3 of the Plan.

 

28.3 Remedies. Under the circumstances described in Section 28.1 or Section 28.2
of the Plan:

 

(a) the Participant will repay to the Company any and all cash, shares of
capital stock or other benefits received by the Participant under the Plan
(whether such cash, shares of capital stock or other benefits were received
before or after such breach), together with interest from the date of the
Participant’s receipt of such cash, shares of capital stock or other benefits to
the date reimbursement is made at the rate per annum equal to the prime rate of
interest charged by the bank designated by the Committee plus 5% or, if lower,
the maximum rate permitted by law; and

 

(b) the Participant will forfeit any and all vested and unvested Awards he or
she may have under the Plan (whether such Awards were granted under the Grant
Agreement containing such provision or another Grant Agreement under the Plan),
and the Participant shall not be entitled to any further payment or right under
the Plan, any Grant Agreement or otherwise with respect to any Awards granted
under the Plan.

 

28.4 Construction. To the extent applicable, each Grant Agreement will include
language substantially to the effect of Sections 28.1, 28.2 and 28.3 of the
Plan, with such modifications as the Committee may approve either generally or
as applied to any one or more Participants, it being acknowledged that a Grant
Agreement may include language describing,

 

28



--------------------------------------------------------------------------------

for example, in what circumstances a Participant will be deemed to be involved
in or responsible for misconduct.

 

Section 29. Effective Date. The Plan shall be effective as of the Effective
Date.

 

Section 30. Arbitration. Any dispute, claim or controversy based on, arising out
of or relating to this Plan shall be settled by final and binding arbitration in
San Diego, California, before a single neutral arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes (the “Rules”) of the
American Arbitration Association, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction. Arbitration may be
compelled pursuant to the California Arbitration Act (Code of Civil Procedure §§
1280 et seq.). If the parties are unable to agree upon an arbitrator, one shall
be appointed by the AAA in accordance with its Rules. Each party shall pay the
fees of its own attorneys, the expenses of its witnesses and all other expenses
connected with presenting its case. Other costs of the arbitration, including
the cost of any record or transcripts of the arbitration, AAA’s administrative
fees, the fee of the arbitrator, and all other fees and costs, shall be borne by
the Company. This Section 30 is intended to be the exclusive method for
resolving any and all claims by the parties against each other for payment of
damages under this Agreement or relating to Executive’s employment following
exhaustion of the claims procedures set forth in Section 18 above; provided,
however, that neither this Agreement nor the submission to arbitration shall
limit the parties’ right to seek provisional relief, including without
limitation injunctive relief, in any court of competent jurisdiction pursuant to
California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction. Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration.

 

29



--------------------------------------------------------------------------------

ATTACHMENT A

 

GENERAL RELEASE

 

FOR VALUABLE CONSIDERATION PAID, the receipt and sufficiency of which are hereby
acknowledged, I,                                                          , for
myself, my heirs, executors, administrators and assigns, do hereby release,
acquit and forever discharge Provide Commerce, Inc. (“Provide”), its
Subsidiaries, Affiliates and related entities, as well as all of their
respective officers, directors, stockholders, members, partners, agents,
employees and representatives (hereafter collectively, the “Provide Parties”),
from all obligations, claims, demands, covenants, contracts, promises,
agreements, liabilities, controversies, costs, expenses, attorneys’ fees,
actions or causes of action whatsoever, whether known or unknown, I ever had or
now have or claim to have against the Provide Parties from the beginning of the
world to the day and date hereof, including any claim relating to the
termination of my employment with Provide, and further including specifically
but not exclusively, and without limiting the generality of the foregoing, any
and all claims, demands and causes of action, known or unknown, arising out of
any transaction, act or omission concerning my former employment by Provide
and/or any of its Subsidiaries or Affiliates, and all claims of every kind that
may arise under any federal, state or local statutory or common law, including
the federal Age Discrimination In Employment Act of 1967, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the Moore-Brown-Roberti Family Rights Act, the California Labor
Code, and the California Occupational Health and Safety Act, Section 17200 of
the California Business and Professions Code, as well as any similar state or
local statute(s), in each case as any such law may be amended from time to time;
or any action arising in tort or contract. Capitalized terms used herein and not
otherwise defined are used as defined in the Plan.

 

I hereby acknowledge that my attorney has advised me regarding, and that I am
familiar with, the fact that certain state statutes provide that general
releases do not extend to claims that I do not know or suspect to exist in my
favor at the time I execute such a release, which if known by me may have
materially affected my execution of the release. Being aware of such statutes, I
hereby expressly waive and relinquish any rights or benefits I may have under
such statutes, as well as any other state or federal statutes or common law
principles of similar effect. I also hereby specifically and knowingly waive the
provisions of Section 1542 of the Civil Code of the State of California, which
reads: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR. Notwithstanding the provisions of Civil Code
Section 1542 stated above and for the purpose of implementing a full and
complete release and discharge of the Provide Parties, I expressly acknowledge
that this General Release is intended to include in its effect all claims that I
do not know or suspect to exist in my favor at the time I sign this General
Release.

 

30



--------------------------------------------------------------------------------

I hereby acknowledge that I am executing this General Release pursuant to
Section 7.2(c) of the Provide Commerce, Inc. Value Plan (the “Plan”), and that
certain consideration to be provided to me pursuant to Section 7.2(c) of the
Plan is in addition to what I would have been entitled to receive in the absence
of this General Release. I hereby acknowledge that I am executing this General
Release voluntarily and with full knowledge of all relevant information and any
and all rights I may have. I hereby acknowledge that I have been advised to
consult with an independent attorney of my own choosing in connection with this
General Release to explain to me the legal effect of the terms and conditions of
this General Release. I hereby acknowledge that I am voluntarily and knowingly
agreeing to the terms and conditions of this General Release without any
threats, coercion or duress, whether economic or otherwise, and that I agree to
be bound by the terms of this General Release. I acknowledge that I have been
given 21 days to consider this General Release, and that if I am over the age of
40, I understand that I have 7 days following my execution of this General
Release in which to revoke my agreement to comply with this General Release by
providing written notice of revocation to the General Counsel of Provide no
later than three business days following such period.

 

I further hereby covenant and agree that this General Release shall be binding
in all respects upon myself, my heirs, executors, administrators, assigns and
transferees and all persons claiming under them, and shall inure to the benefit
of all of the officers, directors, agents, employees, stockholders, members and
partners and successors in interest of Provide, as well as all parents,
subsidiaries, affiliates, related entities and representatives of any of the
foregoing persons and entities.

 

IN WITNESS WHEREOF, I have signed this General Release this      day of
            , 200    .

 

           

By:   

   

        Print Name:    

Subscribed and sworn to before me this      day of             , 200    .

                         

Notary Public

       

My Commission Expires___________________________________

 

31



--------------------------------------------------------------------------------

ATTACHMENT B

 

CERTIFICATION AND ACKNOWLEDGMENT AGREEMENT

 

I have received and have had adequate opportunity to review a copy of the
Provide Commerce, Inc. Value Plan (the “Plan”), I understand and agree that in
connection with my voluntary termination of employment with Provide Commerce,
Inc. and/or its Subsidiaries or Affiliates (“Provide”), I am entitled to receive
benefits under Section 7.2(c) of the Plan, subject to the obligations imposed on
and assumed by me, as described in Section 7.2(c) of the Plan, which I have
read, understood, agreed to and complied with. Without limiting the generality
of the foregoing, I hereby certify and agree that (a) during the twelve-month
period following my last day of employment with Provide, I complied with the
Exclusive Consulting Arrangement (as such term is defined in the Plan) and did
not directly solicit any employees of Provide to leave their employment or
indirectly aid in the solicitation of such employees, and (b) at no time
following the termination of my employment with Provide have I disparaged or
will I disparage Provide or make or publish any communication that reflects
adversely upon such entities, including communications concerning Provide, its
Subsidiaries or Affiliates, as well as the current or former shareholders,
directors, officers, employees or agents of any of the foregoing. I further
understand that neither the terms and conditions of the Plan nor this
Certification and Acknowledgment Agreement creates any contractual or benefits
obligations on the part of Provide (except as otherwise expressly provided in
the Plan). Capitalized terms used herein and not otherwise defined are used as
defined in the Plan.

 

                 

Employee Name

     

Employee Signature

Subscribed and sworn to before me this      day of             , 200    .

                         

Notary Public

       

My Commission Expires__________________________________________

 

32



--------------------------------------------------------------------------------

Schedule 1

 

Approved Employment Agreements

 

  1. Executive Employment Agreement between Provide Commerce, Inc. and Blake
Bilstad, dated March 15, 2004.

 

  2. Offer Letter to Rex Bosen from Provide Commerce, Inc., dated September 12,
2002, amended as of August 1, 2004.

 

  3. Executive Employment Agreement between Provide Commerce, Inc. and Eric
Carlborg, dated September 12, 2005.

 

  4. Employment Agreement between Provide Commerce, Inc. and Steve Goldstein,
dated July 1, 2004.

 

  5. Executive Employment Agreement between Provide Commerce, Inc. and Kevin
Hall, dated July 23, 2001.

 

  6. Employment Agreement between Provide Commerce, Inc. and Anna Hansen, dated
October 31, 2005.

 

  7. Employment Agreement between Provide Commerce, Inc. and Clark Howard, dated
August 31, 2004.

 

  8. Employment Agreement between Provide Commerce, Inc. and John Kuehn, dated
July 29, 2005.

 

  9. Employment Agreement between Provide Commerce, Inc. and Simon Leach, dated
September 30, 2005.

 

  10. Employment Agreement between Provide Commerce, Inc. and Michael Lee, dated
October 31, 2005.

 

  11. Offer Letter to Vladimir Raicevic from Provide Commerce, Inc., dated
October 3, 2003, amended on November 11, 2005.

 

  12. Amendment and Restatement Employment Agreement between Provide Commerce,
Inc. and William Strauss, dated February 24, 2003, amended by the First
Amendment to Employment Agreement dated September 24, 2004, the Second Amendment
to Employment Agreement dated September 9, 2005 and the Third Amendment to
Employment Agreement dated December 4, 2005.

 

  13. Employment Agreement between Provide Commerce, Inc. and Abe Wijnperle,
dated December 17, 1999, amended by the First Amendment to Employment Agreement
dated August 5, 2002, the Second Amendment to Employment Agreement dated July
28, 2003, the Third Amendment to Employment Agreement dated September 9, 2005,
and the Fourth Amendment to Employment Agreement dated December 4, 2005.

 

 

33